Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00343-CV

                                     IN RE Reverend William RICE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 10, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 3, 2015, relator filed a petition for writ of mandamus complaining of the trial

court’s denial of his request for a jury trial in the underlying appeal to county court from an

administrative determination by Animal Care Services. See TEX. HEALTH & SAFETY CODE ANN.

§ 822.0421(b) (West 2010). Mandamus relief is only available if the relator establishes both a clear

abuse of the trial court’s discretion and the lack of an adequate remedy by appeal. See In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding); see also In re

Johnson, 238 S.W.3d 846, 848 (Tex. App.—El Paso 2007, orig. proceeding) (denying mandamus

in proceeding challenging denial of jury trial because relator failed to show inadequate remedy by

appeal). The court has considered relator’s petition for writ of mandamus and is of the opinion that


1
 This proceeding arises out of Cause No. 2014CV00379, styled Reverend William Rice v. City of San Antonio, Animal
Care Services, pending in the County Court at Law No. 10, Bexar County, Texas, the Honorable Timothy Johnson
presiding.
                                                                                       04-15-00343-CV


relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied.

See TEX. R. APP. P. 52.8(a).


                                                   PER CURIAM




                                                 -2-